Hill, C. J.
1. A contract made with a minor for necessaries is not valid, unless the parent or guardian of such minor refuses and fails to supply him with sufficient necessaries. Therefore, where suit is brought against a minor for necessaries furnished to him, it must affirmatively appear that the parent or guardian of such minor had refused and failed to *732supply him with sufficient necessaries. Civil Code, §3048; Mauldin v. Southern Shorthand & Business University, 126 Ga. 681 (55 S. E. 922).
Certiorari, from Fulton superior court — Judge Pendleton. June 25, 1907.
Argued November 25, 1907.
Decided February 24, 1908.
This suit was for a balance due upon an account for groceries. The defendant pleaded that he was but fifteen years old when the goods were bought, and but seventeen when the suit was commenced; and this was not contradicted. There was a dispute as to whether the goods were sold on the credit of the defendant or on that of his mother. He made contracts of employment with railroad companies, drew his own pa}>-, gave his mother a part of the same (no particular amount), and spent the rest as he saw fit. A verdict for the plaintiff in justice’s court avus sustained on certiorari, and the defendant excepted.
T. J. Ripley, R. R. Shropshire, for plaintiff in error.
Samuel 1). Hewlett, contra.
2. The minor in this case was not engaged in business, in contemplation of law, Dukes v. Cotton Oil Co., 121 Ga. 793 (49 S. E. 788); Howard v. Simpkins, 70 Ga. 325. Judgment reversed.